
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


SUMMARY OF COMPENSATION ARRANGEMENTS
WITH NON-EMPLOYEE DIRECTORS


        The following description of the compensation arrangements between Allos
Therapeutics, Inc. (the "Company") and each of its non-employee directors is
provided pursuant to Item 601(b)(10)(iii) of Regulation S-K, which requires a
written description of any compensatory plan or arrangement between a registrant
and any of its directors when the compensation information is not set forth in
any formal document.

        The type and amount of compensation paid or awarded to the Company's
non-employee directors is reviewed from time to time by the Compensation
Committee (the "Compensation Committee") of the Company's Board of Directors
(the "Board"). In order to retain the services of the Company's current
non-employee directors, to secure and retain the services of new non-employee
directors, and to provide competitive compensation for such persons' services as
directors of the Company, the Compensation Committee recommended and the Board
approved the following compensation arrangements for the Company's non-employee
directors effective February 16, 2012:

•The Company will pay the Chairman of the Board an annual retainer of $60,000,
and will pay each other director an annual retainer of $40,000, such retainers
to be paid in four equal quarterly installments on the first day of each
calendar quarter.

•The Company will pay (i) each director who serves as Chairman of the Audit
Committee an annual retainer of $20,000, (ii) each director who serves as
Chairman of the Compensation Committee an annual retainer of $12,500, and
(iii) each director who serves as Chairman of any other committee of the Board
an annual retainer of $7,500, such retainers to be paid in four equal quarterly
installments on the first day of each calendar quarter.

•The Company will pay (i) each director who serves as a member of the Audit
Committee (other than the Chairman) an annual retainer of $10,000, and (ii) each
director who serves as a member of any other committee of the Board (other than
the Chairman) an annual retainer of $5,000, such retainers to be paid in four
equal quarterly installments on the first day of each calendar quarter.

•In addition to the annual retainers set forth above, the Company will pay each
director who serves as a member of the Transaction Committee of the Board (as in
effect from time to time) a fee of $1,000 for each meeting of the Transaction
Committee that such director attends in person or by conference telephone, such
fees to apply retroactively to all meetings of the Transaction Committee
occurring on or after December 28, 2011.

•The Company will reimburse each director all reasonable out-of-pocket expenses
incurred by such director in connection with attending any regular or special
meeting of the Board or any regular or special meeting of any committee of the
Board.

•The Company will grant each person who becomes Chairman of the Board of
Directors after the date hereof 90,000 restricted stock units of the Company
("RSUs") under the Company's 2008 Equity Incentive Plan, as amended (the
"Plan"), on the date of his or her initial election, and will grant each other
person who becomes a director of the Company after the date hereof 55,000 RSUs
under the Plan on the date of his or her initial election (each, an "Initial
Grant"). Each Initial Grant shall (i) be subject to the terms and conditions of
the Plan and (ii) vest in equal installments on each of the first and second
anniversaries of the date of grant, assuming continued service on the Board for
such periods.

•The Company will grant the Chairman of the Board of Directors a nonqualified
stock option under the Plan to purchase 30,000 shares of the Company's common
stock immediately following each year's annual meeting of stockholders, and
shall grant each other director a nonqualified stock option under the Plan to
purchase 20,000 shares of the Company's common stock immediately following each
year's annual meeting of stockholders (each, an "Annual

--------------------------------------------------------------------------------



Grant"); provided that any director who received an Initial Grant within three
months prior to an annual meeting of stockholders shall not receive an Annual
Grant until immediately following the second annual meeting of stockholders
after the date of his or her Initial Grant. Each Annual Grant shall (i) be
subject to the terms and conditions of the Plan, (ii) be exercisable for a term
of ten (10) years measured from the date of grant at a price per share equal to
the closing price of the Company's common stock as quoted on the Nasdaq National
Market on the date of grant, and (iii) vest in full on the date of the next
succeeding annual meeting of stockholders, assuming continued service on the
Board for such period.

2

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.9



SUMMARY OF COMPENSATION ARRANGEMENTS WITH NON-EMPLOYEE DIRECTORS
